Case 20-10691 Doc 215-1 Filed 06/11/21 Page1of6

EXHIBIT “A”

PROPERTY DESCRIPTION
Parcel I - containing 285.101 acres of land, more or less. Saving and excepting property
conveyed by Deed recorded in Liber 3562, Folio 941. Tax Account No. XX-XXXXXXX -
4401 Steed Road.

Parcel II - containing 16.180 acres of land, more or less. Tax Account No. XX-XXXXXXX -
Piscataway Road

Parcel B - containing 64.153 acres of land, more or Jess. Saving and excepting therefrom
all that portion of the within property that lies in the land now known as Piscataway
Road. Tax Account No. XX-XXXXXXX - 10651 Piscataway Road

Parcel C - containing 58.0204 acres of land, more or less. Tax Account No. XX-XXXXXXX
- Piscataway Road

All Four (4) Parcels lying and being in the Piscataway District of Prince George's
County, Maryland. Said Four (4) Parcels being described in the Deed recorded in Liber
10110, folio 106 as follows:

an
Case 20-10691 Doc 215-1 Filed 06/11/21 Page 2of6

Parcel J

Being part of the land conveyed by Arthur C. Hyde, unmarried to Hyde Field, Incorporated by
deed dated September 4, 1941 and recorded in Liber 620 at folio 276 among the Land Records of
Prince George's County, Maryland and being more particularly described as follows:

BEGINNING for the same at an iron pipe set at a point where the Northwesterly right of way
line of 40 foot wide Piscataway Road (Maryland State Route No. 223) intersects the 2nd or
North 58°37’ West 219-1/5 perch line of the 145 3/4 acre tract described as Tract 2 in Liber 620
at folio 276, thence leaving Piscataway Road and running with part of said 2nd line.

1. North 61°42'20" West 3575.76 feet to a corner fence post found at the end thereof, said corner
fence post also being the end of the 2nd line of the 82 1/4 acre tract described in a Deed from
Gussie B. Sansbury, Widow to Hency C. Padgett et ux. dated July 14, 1939 and recorded in
Liber 532 at folio 275, thence running with the 3rd line of Tract 2 as described in Liber 620 at
folio 276, as now surveyed,

2. North 45°40'00" East 1143.18 feet to an iron pipe set at the end thereof, thence running with
the 4th line of Tract 2 as described in Liber 620 at folio 276 and also running with part of the 5th
line of Tract ] as described therein

3. North 47°40'00" East 2359.87 feet to an iron pipe set at a point where said 5" line is
intersected by the Southwesterly right of way line of 50 foot wide Steed Road as shown on

23
Case 20-10691 Doc 215-1 Filed 06/11/21 Page 3of6

Prince George's County R/W Plat No. 398, passing through the centerline of a 18 inch diameter
cedar tree found at 2345.17 feet on line, said pipe set being opposite Centerline Station 32+26:95
and distant South 29°18'37" West 25.00 feet measured radially therefrom, thence running with
the Southwesterly right of way line of 50 foot wide Steed Road per R/W Plat Nos. 398 and 397
by a curve to the Icft whose radius and central angle are 1457.40 feet and 08°38'24" respectively,
whose long chord is

4, South 65°0035" East 219.56 feet for an are distance of 219.77 feet to a concrete monument
found at a point of tangency opposite Centerline State 30+10.95. thence running with the
Southwesterly right of way line of 50 foot wide Steed Road as per R/W Plat Nos. 397 and 396,
the following four courses and distances:

5. South 69°19'47" East 624.07 feet to a point of curve, thence running by a curve to the right
whose radius and central angle are 1407.40 feet and 10°36'50" respectively, whose long chord is

6. South 64°01'22" East 260.34 feet for an are distance of 260.71 fect to a point of tangency,
thence running

7. South 58°57' East 1849.03 fect to an iron pipe set at a point of curve opposite Centerline
Station 2+73.29, thence ninning by a curve to the right whose radius and central angle are
1248.24 feet and 09°11'40" respectively, whose long chord is

8. South 54°07'07" East 200.09 feet for an are distance of 200.31 feet to a point in the
Northwesterly right of way line of Piscataway Road, as said Road was widened by virtue of
Maryland State Roads Commission R/'W Plat No. 33848, thence running with the said side of
Piscataway Road, as widened by R/W Plat 33848, the following four courses and distances:

9, South 40°45°10" West 5.62 feet to an iron pipe set, thence running
10. South 04°17'5 1" East 40.31 feet to an iron pipe set, thence running
11, South 41°42'27" West 114.00 feet to an iron pipe set, thence running

12. South 20°54'03" West $3.49 feet to an iron pipe set in the Northwesterly right of way line of
40 foot wide Piscataway Road, as said Road is now being used, thence running with the
Northwesterly right of way line of Piscataway Road (40 feet wide) as now being used, the
following cight courses and distances:

13, South 41°32'53" West 769.87 feet to a point, thence running
14, South 40°55°14" West 455.15 feet to a point, thence running
15, South 41°23'14" West 321.88 feet to a point, thence running

16, South 41°38'13" West 136.33 feet to a point, thence running
Case 20-10691 Doc 215-1 Filed 06/11/21 Page4of6

17, South 41°18'21" West 408,52 feet to a point, thence running

18. South 40°52'31" West 309.66 fect to a point, thence running

19. South 41°1S'00" West 433.06 feet to a point, thence running

20. South 41°24'18" West 838.32 feet to the beginning, containing 285.101 acres, more or less.
(Tax Account No. XX-XXXXXXX - 4401 Steed Road)

PARCEL Il

Being part of the land conveyed as Parcel No. 2 in a Deed from Helen R. Houser, et al, to Nora
C. Thome dated February 25, 1943 and recorded in Liber 1016 at folio 413 among the Land
Records of Prince George's County, Maryland and being more particularly described as follows:

BEGINNING for the same at an iron pipe set at a point where the Northwesterly side of 40 foot
wide Piscataway Road (Maryland State Route No. 223) intersects the 6th or South 55°15" East
1581 foot line of the 16.52 acre tract conveyed as Parcel No. 2 in Liber 1016 at folio 413, thence
running with the Northwesterly side of 40 foot wide Piscataway Road, parallel to and 20 feet
from the existing centerline thereof

1, South 41°23'53" West 483.82 feet to an iron pipe set at a point where said right of way line
intersects the 2nd line of said 16.52 acre tract, thence leaving Piscataway Road and running with
part of said 2nd fine

2. North 54°55'00" West 375.35 feet to an iron pipe set, thence running with the 3rd, 4th and 5th
lines of the 16,52 acre tract conveyed as Parcel No. 2 in Liber 1016 at folio 413, the following
three courses and distances:

3. South 35°05'00" West 100.00 feet to an iron pipe sel, thence running
4. North 55°1500" West 1120.00 fect to an iron pipe set, thence running

5. North 35°05'00" East 403.05 feet to an iron pipe set in the 2" or North $8°37" West 219-1/5
perch line of the 145 3/4 acre tract conveyed as Tract 2 in a Deed to Arthur C. Hyde dated
December 19, 1940 and recorded in Liber 609 at folio 42, thence running reversely with part of
said Ind line

6. South 61°42°20" East 1559.48 feet to the beginning, containing 16.180 acres of land more or
less.

(Tax Account No. XX-XXXXXXX - Piscataway Road)

2a
Case 20-10691 Doc 215-1 Filed 06/11/21 Page5of6

Parcel B

BEING all of the land conveyed by Henry C. Padgett et ux. to Henry Cecil Padgett, Jr. et ux. by
Deed dated November 14, 1955 and recorded in Liber 1929 at folio 146 and intended to be all of
the land conveyed by Henry C. Padgett, Jr. personal representative of the estate of Henry C.
Padgett To Henry C. Padgett, Jr. and Robert H. Padgett by Deed dated September 5, 1985 and
recorded in Liber 6189 at folio 286 among the Land Records of Prince George's County,
Maryland; both tracts being more particularly described as one tract as follows:

BEGINNING for the same at an iron pipe set in the North Westerly right of way line of 40 foot
wide Piscataway Road at the end of the Ist line of a 16.18 acre tract conveyed by Arthur C. Hyde
to W. A. Albright Investments, Inc. by Deed dated November 13, 1985 and recorded in Liber
6215 at folio 338, thence running with Piscataway Road (1) South 41°19'43" West 619.11" toa
pipe set at the beginning point of the 82.25 acre tract described in Liber 6189 at folio 286, thence
leaving Piscataway Road and running reversely with the 6th, 5th, 4th and 3rd lines of said 82.25
acre tract, the following four courses and distances; (2) North $0°59'08" West 682.45" to a pipe
set, thence running (3) North 63°38'20' West 2335.56 to a fence post at an angle point in an
existing fence, thence running (4) North 27°42'10" West 653.40 to a flint stone found, then
running (3) North 46°42'27" East 696.48’ to an iron pipe found at the end of the Ist line of the
285.101 acre tract conveyed as Parcel 1 in Liber 6215 at folio 538, thence running reversely with
part of said Ist line (6) South 61°42'20" East 2016.38" to a pipe found at the end of the 5th line of
the 16.180 acre tract conveyed as Parcel 2 in Liber 6215 at folio 538, thence running reversely
with the 5th, 4th, 3rd and 2nd lines of said 16.180' acre tract, the following four courses and
distances: (7) South 35°03°00" West 403.05 to a pipe found, thence running (8) South 55°15'00"
East 1120.00" to a pipe found, thence running (9) North 35°05'00" East 100.00" to an iron pipe
found, thence running (10) South 54°55'00" East 375.35 to the beginning.

Contaning 64,153 acres of land more or less. Saving and excepting therefrom however, all that
portion of the within property that lies in the land now known as Piscataway Road.

(Tax Account No. XX-XXXXXXX - 10651 Piscataway Road)

26
Case 20-10691 Doc 215-1 Filed 06/11/21 Page 6of6

Parcel C

Being part of the 59.673 acre tract described as Parcel No. 2 in a Deed dated January 25, 1965
from Griffith S, Oursler et ux. to Clinton Manor, Inc. and duly recorded in Liber 3093 at folio 94
among the Land Records of Prince George's County, Maryland; and being more particularly
described as follows:

Beginning for the same at an iron pipe set on the Northerly side of Piscataway Road (MD Route
223) at a point where the Northerly right of way line of Piscataway Road (80 feet wide)
intersects the 9th line of Parcel No. 2, Liber 3098 at folio 94, thence running with Piscataway
Road per right of way Plat No. 33848, the following two courses and distances: (1) South
55°33'25" west 519.37" to a pipe set at an angle point opposite base line station No. 141+10.602
and distant 40° therefrom, thence running (2) South 55°14'09" West 105.51’ toa pipe set at a flare
connection leading to Steed. Road (50° wide), thence running with said flare connection (3)
North 80°4025" West 44.55" to a pipe set in the Westerly right of way line of 50 foot wide Steed
Road, thence running with said side of Steed Road, the following three courses and distances: (4)
South 53°19°34" West 4.41' to a pipe set, thence running by a curve to the left whose radius and
central angie are 1298.24" and 09°09°46" respectively, whose long chord is (5} North 40°36°17"
West 207.39 for an arc distance of 207.61' to a pipe set at a point of tangency, thence running (6)
North 45°1 1°15" West 1715.96' to a pipe set opposite centerline station No. 19+89.25 as per
Prince George's County R/W Plat #397, thence leaving Steed Road and running with the 6th line
of Parcel No. 2 as per Liber 3098 at Plat 94 (7) North 42°06'20" East 551.58! to a pipe set at the
end thereof, thence running with the 7th line of said Parcel No. 2 (8) North 12'23'40" West
900.30' to a "PK" nail set in a fence post at the end of said 7th line, thence running with part of
the 8th line of Parcel No. 2 as per Liber 3098 at folio 94 (9) North 80°22'20" East 381.10 toa
pipe set at the end of the 5th or North 64°19'28" West 278.52 foot line of the 1,298 acre tract
conveyed to Potomac Electric Power Company by Deed dated March 25, 1965 and recorded in
Liber 3122 at folio 122, the following two courses and distances: {10} South $0°46°51" East
278.54' to a pipe set and (11) South 61°17°31" East 242.47' to a pipe set in the 9th line of Parcel
No, 2 as per Liber 3098 at plat 94, distant 372.11' from the beginning of said 9th line, thence
running with part of the 9th line of Parcel No. 2 of Liber 3098 at folio 94, (12) South 24712'40"
East 2277.55" to the beginning of the land now conveyed. Containing 58.0204 acres of land,
more or less,

Subject to the Right of Way Agreement between Barry B. Early, et ux, and Potomac Electric
Power Company in Liber 1293 at folio 2550

And subject to the "Limit of Denial of Vehicular Access” as shown on state roads commission
R/W Plat No, 33848.

(Tax Account No. XX-XXXXXXX - Piscataway Road)

27
